UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 99-6129



In Re:   FRED SHORES, JR.,

                                                           Petitioner.



           On Petition for Writ of Mandamus.    (CR-93-93)


Submitted:   May 25, 1999                      Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fred Shores, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Shores, Jr., has filed a petition for a writ of mandamus

from this court seeking an order instructing the district court for

the Western District of North Carolina to revisit the propriety of

Shore’s 1993 conviction for a violation of 18 U.S.C. § 1958 (1994).

Mandamus is a drastic remedy to be used only in extraordinary cir-

cumstances.   See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976).   Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal.   In re Catawba Indian Tribe of S. Carolina,

973 F.2d 1133, 1135 (4th Cir. 1992). Accordingly, we deny mandamus

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2